EXHIBIT AMENDED AND RESTATED CREDIT AGREEMENT between DEEP DOWN, INC. as Borrower and WHITNEY NATIONAL BANK as Lender TABLE OF CONTENTS Page SCHEDULES AND EXHIBITS iv SECTION 1 DEFINITIONS AND TERMS. 1 1.1 Definitions 1 1.2 Interpretive Provisions 12 1.3 Accounting Terms 12 1.4 References to Documents 13 1.5 Time 13 SECTION 2 LOAN COMMITMENTS. 13 2.1 ROV Term Facility, RE Term Facility, and RLOC Term Facility 13 2.2 Loan Procedure 13 2.3 Prepayment 13 2.4 LC Facility 14 SECTION 3 TERMS OF PAYMENT. 16 3.1 Notes and Payments 16 3.2 ROV Term Facility, RE Term Facility, and RLOC Term Facility 16 3.3 Order of Application 17 3.4 Interest 17 3.5 Default Rate 17 3.6 Interest Calculations 17 3.7 Maximum Rate 18 3.8 Set off 18 3.9 Debit Account 18 SECTION 4 FEES. 18 4.1 Treatment of Fees 18 4.2 Letter of Credit Fees 19 4.3 Unused Fees 19 4.4 Modification Fee 19 SECTION 5 CONDITIONS PRECEDENT 19 5.1 Conditions to Initial Loans 19 5.2 Conditions to All Loans 19 5.3 No Waiver 19 SECTION 6 SECURITY AND GUARANTIES 19 6.1 Collateral 19 6.2 Financing Statements 20 6.3 Guaranties 20 SECTION 7 REPRESENTATIONS AND WARRANTIES 20 7.1 Existence, Good Standing, and Authority to do Business 20 7.2 Subsidiaries 20 i 7.3 Authorization, Compliance, and No Default 20 7.4 Enforceability 20 7.5 Litigation 20 7.6 Taxes 20 7.7 Environmental Matters 20 7.8 Ownership of Assets; Intellectual Property 21 7.9 Liens 21 7.10 Debt 21 7.11 Insurance 21 7.12 Place of Business; Real Property 21 7.13 Purpose of Credit Facilities 21 7.14 Transactions with Affiliates 21 7.15 Financial Information 21 7.16 Material Agreements and Funded Debt 21 7.17 ERISA 22 SECTION 8 AFFIRMATIVE COVENANTS 22 8.1 Items to be Furnished 22 8.2 Books, Records, Inspections, and Field Audits 23 8.3 Taxes 23 8.4 Compliance with Laws 24 8.5 Maintenance of Existence, Assets, and Business 24 8.6 Insurance 24 8.7 Environmental Laws 24 8.8 ERISA 24 8.9 Use of Proceeds 24 8.10 Application of Insurance and Eminent Domain Proceeds 24 8.11 New Subsidiaries 25 8.12 Expenses 25 8.13 Maintenance of Cash Management Agreement 25 8.14 Further Assurances 25 SECTION 9 NEGATIVE COVENANTS 26 9.1 Debt 26 9.2 Liens 26 9.3 Compliance 26 9.4 Loans and Investments 26 9.5 Dividends 26 9.6 Acquisition, Mergers, and Dissolutions 26 9.7 Assignment 27 9.8 Fiscal Year and Accounting Methods 27 9.9 Sale of Assets 27 9.10 New Businesses 27 9.11 Transactions with Affiliates 27 9.12 Payroll Taxes 27 9.13 Prepayment of Debt 27 SECTION 10 FINANCIAL COVENANTS 27 10.1 Leverage Ratio 27 10.2 Fixed Charge Coverage Ratio 27 ii 10.3 Tangible Net Worth 28 10.4 Testing and Calculation 28 10.5 Financial Covenant Waiver 28 SECTION 11 DEFAULT 28 11.1 Payment of Obligation 28 11.2 Covenants 28 11.3 Debtor Relief 29 11.4 Judgments 29 11.5 Misrepresentation 29 11.6 Default Under Other Agreements 29 11.7 Validity and Enforceability of Loan Documents 29 11.8 Swap Agreement 29 11.9 Change of Management 29 11.10 Ownership of Other Companies 29 11.11 Material Adverse Event 29 SECTION 12 RIGHTS AND REMEDIES 29 12.1 Remedies Upon Default 29 12.2 Waivers 30 12.3 No Waiver 30 12.4 Performance by Lender 30 12.5 Cumulative Rights 30 SECTION 13 MISCELLANEOUS 30 13.1 Governing Law 30 13.2 Invalid Provisions 30 13.3 Multiple Counterparts and Facsimile Signatures 30 13.4 Notice 30 13.5 Binding Effect; Survival 31 13.6 Amendments 31 13.7 Participants 31 13.8 Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances 31 13.9 Waiver of Jury Trial 31 13.10 Indemnity 31 13.11 ENTIRETY 32 13.12 Confidentiality 32 13.13 Non-Business Days 32 13.14 Amendment and Restatement 32 iii SCHEDULES AND EXHIBITS SCHEDULE 1.1 Parties, Addresses, and Wiring Information SCHEDULE 1.2 Existing Debt and Liens SCHEDULE 5 Conditions Precedent SCHEDULE 7.2 Subsidiaries SCHEDULE 7.5 Litigation SCHEDULE 7.12 Place of Business SCHEDULE 7.14 Transactions with Affiliates SCHEDULE 7.16 Material Agreements SCHEDULE 9.13 Subordinated Debt that May be Prepaid EXHIBIT A-1 ROV Term Note EXHIBIT A-2 RE Term Note EXHIBIT A-3 RLOC Term Note EXHIBIT A-4 LC Note EXHIBIT B Guaranty (Corporate Guarantors) EXHIBIT C Loan Request EXHIBIT D Compliance Certificate iv AMENDED AND RESTATED CREDIT AGREEMENT THIS
